DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Claim Status and Formal Matters
This action is in response to papers filed 7/9/2021.
Applicant’s election without traverse of AURKA and the first intron 54845697-5464539 in the reply filed on 9/14/20 and interview of 9/23/20 is acknowledged.
Applicant was given the opportunity to elect at least one of the genes recited in claim 17 and the introns.  Applicant elected a single gene.  Thus claims requiring more than the elected gene are beyond the scope of the election.
Claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/20 and interview of 9/23/20.
The instant response is non-compliant with 37 CFR 1.121 as it has amended claim 17 to recite 
The objection to the specification has been withdrawn in view of the amendment.
Priority
The instant application was filed 02/07/2020 is a continuation of 16250179, filed 01/17/2019, which is a division of 15011206, filed 01/29/2016 which is a continuation of 14355642, filed 05/01/2014 which is a national stage entry of PCT/US2012/063313 , International Filing Date: 11/02/2012which claims priority from provisional application 
Improper Markush Group
Claims 17-21, 24-25 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.
 	Here each species is considered to be a method for detecting levels of RNA in breast cancer samples.  
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different genes or introns.  Each cDNA of a gene or intron that could be detected is itself located in a separate region of the genome and has its own structure.  The nature of cDNA of a gene or intron 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Response to Arguments
	The response traverses the rejection asserting MPEP 2117 (I) states a Markush group requires selection from a closed group.  This argument has been thoroughly reviewed but is not considered persuasive as MPEP 2117 I, second paragraph states, “Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011).”
	 The response continues by arguing the Federal register indicates the Markush group is proper if the member share a common use.  The Federal Register on page 7166 2nd column states, “The examiner should maintain the rejection of the claim on
the basis that the claim contains an ‘‘improper Markush grouping’’ until the claim is amended to include only the species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use.”  In the instant case this has not been done.
nd column states, “Members of a Markush group share a common use when they are disclosed in the specification or known in the art to
be functionally equivalent.51”  51 References MPEP 803.02 which states, “Pursuant to the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011), a Markush grouping is proper if: (1) the members of the Markush group share a "single structural similarity," and (2) the members share a common use. Id. (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).”
	The previous response asserted, “[a] Markush claim contains an 'improper Markush  grouping' if (1) the species ... do not share a 'single structural similarity,' or (2) the species do not share a common use." (Id.) However, the listed genes DO share a common use, as noted throughout the disclosure, including in the working examples, tables, and figures. For instance, Figs. 1 and 2 show that the listed genes are among the genes of the working examples used for assays of breast cancer recurrence in breast cancer patients because their expression levels correlate with risk of recurrence.”  This argument has been thoroughly reviewed but is not considered persuasive as Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166 states, “The examiner should maintain the rejection of the claim on the basis that the claim contains an ‘‘improper Markush grouping’’ until the claim is amended to include only the
species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use.”  There is no evidence of record the genes have a structural 
Thus the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-21, 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites, “wherein cDNA level of AURKA is determined for at least one of the following intronic locations: 54945397-54945539, 54945716-54948462, 54948613-54956487, 54956628-54958039, 54958233-54959324, 54959381- 54961311, 54961590-54963210, 54963259-54965610, 54965722-54967222, 54963259-5496722, 54965722-54967208, 54965722-54966997,54963259-54966997, 
Further claim 19 requires an ER positive breast cancer patient.  Review and searching of the specification revealed generic support for the detection of genes and introns with respect to breast cancer patients.  However review and searching did not reveal explicit support for the claimed intronic regions in the claimed genes in patients with ER positive breast cancer.
Response to Arguments
The response traverses the rejection asserting that the US courts have long held that nucleotide sequence or protein sequence obtainable from a known source need not be provide in the specification.  The response supports this by citing FALKO GUNTER FALKNER v. INGLIS.  This argument has been thoroughly  reviewed but is not considered persuasive as FALKO GUNTER FALKNER v. INGLIS claims recite, “A vaccine comprising (a) a defective poxvirus that lacks a function imparted by an  “  Thus the claims are generically claiming said defective poxvirus comprises a DNA polynucleotide encoding an antigen and said DNA polynucleotide is under transcriptional control of a promoter, and (ii) the function can be complemented by a complementing source.  However the instant claims require specific nucleotides of specific chromosome, which are not present in the disclosure.  
The response further argues that Capon v Eshhar supports this.  Again the claims of Eshhar are to, “ A chimeric gene comprising a first gene segment encoding a single-chain Fv domain (scFv) of a specific antibody and a second gene segment encoding partially or entirely the transmembrane and cytoplasmic, and optionally the extracellular, domains of an endogenous protein wherein said endogenous protein is expressed on the surface of cells of the immune system and triggers activation and/or proliferation of said cells, which chimeric gene, upon transfection to said cells of the immune system, expresses said scFv domain and said domains of said endogenous protein in one single chain on the surface of the transfected cells such that the transfected cells are triggered to activate and/or proliferate and have MHC nonrestricted antibody-type specificity when said expressed scFV domain binds to its antigen.”  However the instant claims require, “cDNA level of MYBL2 is determined for at least one of the following intronic locations: 42295944-42302444, 42302540-42310422, 42310496-42311432, 42311527-42315490, 42315713-42320795, 42320960- 
The response further cites Invitrogen Corp v Clontech Labs in which the claims at issue recite,” An isolated polypeptide having DNA polymerase activity and substantially reduced RNase H activity, wherein said polypeptide is encoded by a modified reverse transcriptase nucleotide sequence that encodes a modified amino acid sequence resulting in said polypeptide having substantially reduced RNase H activity, and wherein said nucleotide sequence is derived from an organism selected from the group consisting of a retrovirus, yeast, Neurospora, Drosophila, primates and rodents.” However the instant claims require, “cDNA level of MYBL2 is determined for at least one of the following intronic locations: 42295944-42302444, 42302540-42310422, 42310496-42311432, 42311527-42315490, 42315713-42320795, 42320960- 42328395, 42328685-42331128, 42331544-42333857, 42333999-42338601, 42338703-42340126, 42340242-42341640, 42341747-42343772, and 42343924-42344597 on human chromosome 20; wherein the cDNA level of MKI67 is determined for at least one of the following intronic locations: 129897520-129899520, 129899966-129900841, 129907688-129908640, 129908798-129909907, 129910081-129910189, 

The response continues by asserting, “Similarly, here, the sequences of the intronic locations in Table A may be readily obtained using Internet-based resources such as the UCSC Genome Browser tool or the US National Library of Medicine's Genome Data Viewer, as Applicant previously noted. Either of these tools allows a user to enter the gene accession number, listed in the table, and find the genome location of the gene and its intron and exon positions. For instance, using the US National Library of Medicine database at https://www.ncbi.nlm.nih.gov/genome/gdv, one can input the accession numbers for AURKA from Table A, to obtain the sequence of the entire genomic region of the gene. In addition, one can input the specific chromosomal positions listed in Table A and claim 17 into these databases, to obtain their sequences from 5' to 3'. For this reason, there is no need to have explicitly included the claimed intronic sequences, and all of the others from Table A, in the application as filed in order to support a claim to analysis of those sequences. As the Federal Circuit stated in Falkner v. Inglis, doing so "would only add unnecessary bulk to the specification." Falkner v. Inglis, supra..”  This argument has been thoroughly reviewed but is not considered persuasive as the claim recites the nucleotide positions and thus is essential elements required to practice the invention.  The response concedes the claims lack adequate written description by stating, “Similarly, here, the sequences of the intronic locations in Table A may be readily obtained using Internet-based resources such as 
The response continues by providing how one of skill in the art could figure out what is required, by use of the GenBank accession numbers to the RNA transcripts.  This requires an incorporation by reference to the GenBank accession numbers to use those and identify how mRNA sequences correspond to a genomic sequence that is ever changing.  Further this argument has been thoroughly reviewed but is not considered persuasive as the standard for satisfying the written description requirement is whether the disclosure “allow[s] one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1190 (Fed. Cir. 2014) (quoting Enzo Biochem, Inc. v. Gen—Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002). “[T]he critical inquiry is whether the patentee has provided a description that ‘in a definite way identifies the claimed invention’ in sufficient detail that a person of ordinary skill would understand that the inventor was in possession of it at the time of filing.” Alcon, 745 F.3d 1190-91 (quoting AriadPharm., Inc. v. EliLilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010)). However, “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352.
Further the specification states, “ 0135] Over two thirds (1154) of the identified intronic transcripts do not lie within the prognostic RefSeq RNAs listed in Table 1 above. That is, their cognate assembled exons are not also discovered.”  Thus the specification 
Applicant is reminded that obviousness is not the standard for the addition new limitations to the disclosure as filed.  It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed.  Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).   ...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]his description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").  Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 17-21, 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 17 has been added by amendment and recites, “reverse transcribing RNA transcripts from the extracted RNA to produce cDNA; and determining levels of cDNAs of at least one of MYBL2 (MYB proto-oncogene like 2), MKI67 (marker of proliferation Ki-67), AURKA (aurora kinase A), PGR (progesterone receptor), BCL2 (B cell lymphoma 2), and SCUBE2 (signal peptide CUB domain and EGF-like domain 2),, and wherein the cDNA level of MYBL2 is determined for at least one of the following intronic locations: 42295944-42302444, 42302540-42310422, 42310496-42311432, 42311527-42315490, 42315713- 42320795, 42320960-42328395, 42328685-42331128, 42331544-42333857, 42333999-42338601, 42338703-42340126, 42340242-42341640, 42341747-42343772, and 42343924-42344597 on human chromosome 20; wherein the cDNA level of MKI67 is determined for at least one of the following intronic locations: 129897520-129899520, 129899966-129900841, 129907688- 129908640, 129908798-129909907, 129910081-129910189, 129910310-129910395, 129910710- 129911689,129911867-129914753, 129914801-129917515, 129917584-129921143, 129921261- 129921353, 129921434-129923838, 129924021-129924361,54945397-54945539,54945716- 54948462, 54948613-54956487, 54956628-54958039, 54958233-54959324, 54959381-54961311, 54961590-54963210, and 54963259-54967208 on human chromosome 10; wherein cDNA level of AURKA is determined for at least one of the following intronic locations: 54945397-54945539, 54945716-54948462, 54948613-54956487, 54956628-54958039, 54958233-54959324, 54959381- 54961311, 54961590-54963210, 54963259-54965610, 54965722-
Response to Arguments
The response of 7/9/2021 traverses the rejection by conceding that the human genome contain mutations from person to person.  As mutation encompass insertions and deletion, thus the response is conceding different persons will have different numbers of nucleotides in a chromosome.  
The response further asserts that no small mutation within the listed intronic regions would render the claim indefinite.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are to specific positions on a chromosome which the specification has not disclosed the sequence of.  Thus a small or large mutation in the gene or chromosome would make it unclear if the sequence 
Further the specification states, “ 0135] Over two thirds (1154) of the identified intronic transcripts do not lie within the prognostic RefSeq RNAs listed in Table 1 above. That is, their cognate assembled exons are not also discovered.”  Thus the specification teaches merely mapping the mRNA sequences recited in the table to a chromosome will not identify the intronic sequences as asserted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17-21, 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guffanti (BMC Genomics (2009) volume 10:163 pages 1-17), Scott (USPGPUB 20040191817) and Bubnoff (Cell (2008) volume 132, pages 721-723)

The specification teaches, “0072] More recently, the advent of "next-generation" sequencing technologies has made DGE simpler, higher throughput, and more affordable. As a result, more laboratories are able to utilize DGE to screen the expression of more nucleic acids in more individual patient samples than previously possible. See, e.g., J. Marioni, Genome Research 18(9):1509-1517 (2008); R. Morin, Genome Research 18(4):610-621 (2008); A. Mortazavi, Nature Methods 5(7):621-628 (2008); N. Cloonan, Nature Methods 5(7):613-619 (2008). Massively parallel sequencing methods have also enabled whole genome or transcriptome sequencing, allowing the analysis of not only coding but also non-coding sequences. As reviewed in Tucker et al., The American J. Human Genetics 85:142-154 (2009), there are several commercially available massively parallel sequencing platforms, such as the Illumina Genome Analyzer (Illumina, Inc., San Diego, CA), Applied Biosystems SOLiDTM Sequencer (Life Technologies, Carlsbad, CA), Roche GS-FLX 454 Genome Sequencer (Roche Applied Science, Germany), and the Helicos® Genetic Analysis Platform (Helicos Biosciences Corp., Cambridge, MA). Other developing technologies may be used. Reverse Transcription PCR (RT-PCR).”  Thus the broadest reasonable interpretation is any next generation sequencing.  
Scott teaches, “0005] The present invention concerns the use of intronic RNA for measuring gene expression. It will be shown that intronic RNA sequences tend to be readily detected by RT-PCR, even using extensively degraded RNA from fixed tissues. 
Scott teaches in example 2 examining gene expression in breast cancers samples.  
Scott in 0256-0258) teaches detection of mRNA in paraffin embedded tissue samples.  Scott teaches RT-PCR which requires obtaining a sample, isolating RNA and reverse transcribing RNA.  Scott teaches, “0005] The present invention concerns the use of intronic RNA for measuring gene expression. It will be shown that intronic RNA sequences tend to be readily detected by RT-PCR, even using extensively degraded RNA from fixed tissues. Furthermore, they tend to correlate in their expression with their respective exons. The latter point is particularly unexpected because little or no evidence exists that the ratio of the overall rate constants for synthesis and turnover of transcribed intron and exon sequences are similar. In fact, the scientific literature provides evidence for the complexity of pre-mRNA and spliced intron turnover. For 
While Scott suggest detection of intronic RNA 
Scott does not specifically teach obtaining a sample, extracting RNA, reverse transcribing RNA and performing digital gene expression of a breast cancer sample.
However, Guffanti teaches isolation of RNA form breast cancer tumors, reverse transcribing and sequenced (page 3, 1st column).  Guffanti teaches the use of 454 sequencing (title).
Bubnoff teaches, “Several companies have commercially available NGS platforms. 454 Life Sciences, now owned by Roche, started selling its NGS sequencing machines in 2005.”  Thus 454 is a digital gene expression analysis.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the 454 deep sequencing of Guffanti for detection of AURKA (STK15) in  the detection method of Scott.  The artisan would be motivated to use the 454 deep sequencing method of Guffanti to provide a more detailed analysis of expression products (as nucleotide sequence) and a broader analysis of genes than the methods of Scott.  The artisan would have a reasonable 
With regards to claim 18, Scott teaches the use of formalin fixed paraffin embedded breast cancer biopsy.
With regards to claim 19, Scott claims in claim 69, tumors from ER positive invasive breast cancer.  
With regards to claim 20-21, 24Guffanti teaches, “To assess whether the library normalization was also reflected in the 454 sequence output, we counted the reads that could be unequivocally associated with ACTB (Beta-actin), GAPDH and HPRT and compared them with the abundance of these transcripts (from the same tissue and pathological state as our experimental sample) in a public EST library (see related Methods in Additional file 1). We applied a well-established statistical test for assessing significant differences in digital gene expression profiles [40] and found that that the sequence sampling reflects the normalization of the cDNA library, even at the relatively shallow depth of sequencing accomplished with 454 (Table 1).”(page 5, 1st column, top)
With regards to claim 25, It would have been prima facie obvious to one of ordinary skill in the art to print out the results of transcriptome sequencing of the Scott and Guffanti which would include the presence or absence of AURKA introns.  The artisan would be motivated to print a report to allow additional parties to review the data.  The artisan would have a reasonable expectation of success as the artisan is merely reporting data from a sequencing experiment in known samples.  
Response to Arguments

Thus the rejection is maintained.
Summary
No claims are allowed.
The article of Guenard (Journal of Human Genetids (2009) volume 54, pages 152-161) may be of interest in this case.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Steven Pohnert/Primary Examiner, Art Unit 1634